        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 1 of 30




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION



 PARKERVISION, INC.,

                             Plaintiff,
                                                         Case No. 6:20-cv-00108
                v.
                                                      JURY TRIAL DEMANDED
 INTEL CORPORATION,

                             Defendant.


        SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff ParkerVision, Inc. (“ParkerVision”), by and through its undersigned

counsel, files this Complaint against Defendant Intel Corporation (“Intel”) for patent

infringement of United States Patent Nos. 6,266,518; 6,580,902; 7,110,444; 7,539,474;

8,588,725; 8,660,513; 9,118,528; 9,246,736 and 9,444,673 (the “patents-in-suit”) and alleges

as follows:

                               NATURE OF THE ACTION

       1.     This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.

                                            PARTIES

       2.     Plaintiff ParkerVision is a Florida corporation with its principal place of

business at 9446 Philips Highway, Jacksonville, Florida 32256.
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 2 of 30




       3.     On information and belief, Defendant Intel is a Delaware corporation with

a place of business at 2200 Mission College Boulevard, Santa Clara, California 95054.

       4.     On information and belief, Intel has places of business in this judicial

district: 1300 S Mopac Expressway, Austin, Texas 78746; 6500 River Place Blvd, Bldg

7, Austin, Texas 78730 and 5113 Southwest Parkway, Austin, Texas 78735 (collectively,

“Austin Offices”). https://www.intel.com/content/www/us/en/location/usa.html.

       5.     Intel can be served with process through its registered agent for service in

Texas: CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       6.     On information and belief, since April 1989, Intel has been registered to do

business in the State of Texas under Texas Taxpayer Number 19416727436.

                              JURISDICTION AND VENUE

       7.     This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a) because the action arises under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq.

       8.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b),

(c), (d) and/or 1400(b).

       9.     Intel is subject to this Court’s personal jurisdiction, in accordance with due

process and/or the Texas Long Arm Statute because Intel “[r]ecruits Texas residents,

directly or through an intermediary located in this state, for employment inside or

outside this state.” See Tex. Civ. Prac. & Rem. Code § 17.042.

       10.    This Court has personal jurisdiction over Intel because Intel has sufficient

minimum contacts with this forum as a result of business conducted within the State of


                                             2
            Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 3 of 30




Texas and this judicial district. In particular, this Court has personal jurisdiction over

Intel because, inter alia, Intel, on information and belief: (1) has substantial, continuous,

and systematic business contacts in this judicial district; (2) owns, manages and

operates facilities in this judicial district; (3) enjoys substantial income from its

operations in this judicial district, and (4) employs Texas residents in this judicial

district.

        11.     Intel has purposefully availed itself of the privileges of conducting

business within this judicial district; has established sufficient minimum contacts with

this judicial district such that it should reasonably and fairly anticipate being hauled

into court in this judicial district; has purposefully directed activities at residents of this

judicial district; and at least a portion of the patent infringement claims alleged in this

Complaint arise out of or are related to one or more of the foregoing activities.

        12.     This Court also has personal jurisdiction over Intel because Intel, directly

and/or through its subsidiaries, affiliates, or intermediaries, makes, uses, offers for sale,

sells, imports, advertises, makes available and/or markets infringing products in the

United States, the State of Texas and/or this judicial district, as described more

particularly below.

        13.     On information and belief, Intel maintains a significant physical presence

in this judicial district.

        14.     On information and belief, Intel uses its Austin Office as a regular and

established place of business. On information and belief, Intel has employed over 1700




                                               3
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 4 of 30




employees in the Austin area. https://www.linkedin.com/company/intel-

corporation/people/?facetGeoRegion=us%3A64.

       15.    Intel describes its operations in Austin on its website: “Located in the

capitol city of Texas, Intel Austin is an important research and development center for

the Intel technology that is changing the way we live, work, and play. Among the

innovations developed in Austin are core technologies for next-generation

microprocessors, platforms and base software; groundbreaking silicon solutions for

computing and communications devices, which include handheld computing and

cellular communications; and cutting-edge network storage products.”

https://www.intel.com/content/www/us/en/jobs/locations/united-

states/sites/austin.html.

       16.    On information and belief, Intel has hundreds of H-1B labor condition

applications for people employed in Austin, Texas. https://h1bsalary.online/search?%

20searchtext=INTEL+CORPORATION&year=&minsalary=&state=&worksite_city=AU

STIN&job_title=. Employees holding an H-1B visa are employed in a specialty

occupation that requires “theoretical and practical application of a body of highly

specialized knowledge . . . and attainment of a bachelor’s or higher degree in the

specific specialty.” See generally 8 U.S.C. § 1184. As such, Intel employees in Austin,

Texas are highly specialized and important to the operation of Intel.

       17.    Intel lists job openings on its website for positions in Austin, Texas.




                                             4
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 5 of 30




https://jobs.intel.com/ListJobs/All/Search/state/tx/ (visited on 1/7/2020).

       18.    On information and belief, Intel has litigated/is litigating cases before this

Court in which it admitted that venue was proper, did not contest personal jurisdiction,

and/or filed counterclaims. See, e.g., Flash-Control, LLC v. Intel Corp., Case No. 1:19-cv-

01107 (W.D. Tex.); VLSI Tech. LLC v. Intel Corp., Case No. 1:19-cv-00977 (W.D. Tex.).

                                     BACKGROUND

       19.    In 1989, Jeff Parker and David Sorrells started ParkerVision in

Jacksonville, Florida. Through the mid-1990s, ParkerVision focused on developing


                                              5
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 6 of 30




commercial video cameras, e.g., for television broadcasts. The cameras used radio

frequency (RF) technology to automatically track the camera’s subject.

      20.    When developing consumer video cameras, however, ParkerVision,

encountered a problem – the power and battery requirements for RF communications

made a cost effective, consumer-sized product impractical. So, Mr. Sorrels and

ParkerVision’s engineering team began researching ways to solve this problem.

      21.    At the time, a decade’s-old RF technology called super-heterodyne

dominated the consumer products industry. But this technology was not without its

own problems – the circuity was large and required significant power.

      22.    From 1995 through 1998, ParkerVision engineers developed an innovative

method of RF direct conversion by a process of sampling a RF carrier signal and

transferring energy to create a down-converted baseband signal.

      23.    After creating prototype chips and conducting tests, ParkerVision soon

realized that its technology led to improved RF receiver performance, lower power

consumption, reduced size and integration benefits. In other words, RF receivers could

be built smaller, cheaper and with greater improved performance.

      24.    ParkerVision’s innovations did not stop there. ParkerVision went on to

develop additional RF down-conversion technologies, RF up-conversion technologies

and other related direct-conversion technologies. ParkerVision also developed

complementary wireless communications technologies that involved interactions,

processes, and controls between the baseband processor and the transceiver, which

improved and enhanced the operation of transceivers that incorporate ParkerVision’s

                                           6
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 7 of 30




down-converter and up-converter technologies. To date, ParkerVision has been granted

over 200 patents related to its innovations including, the patents-in-suit.

       25.    After spending millions of dollars developing RF technologies,

ParkerVision sought to partner with larger, well-established companies who could use

ParkerVision’s innovations to manufacture highly integrated circuits on a large scale for

the consumer market. In the late 1990s, ParkerVision began meeting with companies

such as Qualcomm, an industry leader in RF chip technology.

       26.    Qualcomm quickly recognized the significance of ParkerVision’s direct-

conversion technology. In internal communications, Qualcomm engineers and senior

executives lauded ParkerVision’s technology: “This is virtually the holy grail of RF

receiver designs –- achievable and within practical limits!”; “[w]e are very impressed

with the performance! We can make a phone with [ParkerVision’s] parts with higher

dynamic range than today’s phones” and “[t]he truth is Parker Vision have [sic]

stumbled on something revolutionary.” After testing ParkerVision’s technology, a

Qualcomm senior executive and former engineer stated “[t]o tell you the truth, I am

more of a believer now than when I started talking with [ParkerVision]” and

Qualcomm’s then-division President stated “this is critical technology that we must

land based on what we have seen so far. It offers revolutionary rf versus power

performa[n]ce based on early te[s]t resul[t]s.”

       27.    Qualcomm and ParkerVision never entered into an agreement.




                                             7
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 8 of 30




      28.    Then, in the mid-2000s, with the rise in popularity of smartphones, there

became a critical need for smaller, more efficient receivers capable of supporting

multiple frequency bands. ParkerVision’s technology addressed this need.

      29.    In 2011, a ParkerVision engineer found a Qualcomm conference paper

describing Qualcomm’s then-current RF technology. The technology was strikingly

similar to the technology that ParkerVision disclosed to Qualcomm years earlier.

Through reverse engineering of Qualcomm’s RF chips, ParkerVision confirmed that

Qualcomm had been using ParkerVision’s patented technology. And, Qualcomm has

enjoyed great financial success by doing so. ParkerVision sued Qualcomm and its

customers for patent infringement and has been locked in litigation ever since.

      30.    The damage to ParkerVision, however, was already done. On information

and belief, seeing Qualcomm’s success, other chip manufacturers such as Intel shifted to

using ParkerVision’s technology. This shift in the industry ultimately led to the

abandonment of super-heterodyne technology.

      31.    ParkerVision’s technology helped make today’s mobile devices, such as

smart phones and tablets, a reality by enabling RF chips used in these devices to be

smaller, cheaper, and more efficient, and with higher performance.

                                     INTEL CHIPS

      32.    Upon information and belief, Intel (or those acting on its behalf) made,

used, sold, offered to sell and/or imported receiver, transmitter, and/or transceiver

integrated circuits, for example, for use in cellular devices such as smartphones. These

chips include, without limitation, the Intel PMB 5750, PMB 5757 and PMB 5762 (“PMB

                                            8
         Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 9 of 30




Chips”) and any other receiver, transmitter, and/or transceiver integrated circuits (1)

which have down-conversion circuitry configured the same as or equivalent to any of

the PMB Chips and (2) are used (or intended for use in) and/or contained in cellular

devices, near field communication devices, smart watches, personal area networks,

cable modems, smart meters, DSL modems, Bluetooth devices and/or Wi-Fi devices.

The receiver, transmitter, and/or transceiver integrated circuits referenced in this

paragraph shall each be referred to as an “Intel Chip” or collectively the “Intel Chips.”

        33.     Some of the Intel Chips, specifically the PMB Chips, provide cellular

connectivity for devices such as Apple iPhones.

        34.     On information and belief, the PMB 5750 was incorporated into devices

including, without limitation, the Apple iPhone 7 and 7 Plus. 1 On information and

belief, the PMB 5757 was incorporated into devices including, without limitation, the

Apple iPhone 8, 8 Plus and X.2 On information and belief, the PMB 5762 was

incorporated into devices including, without limitation, the Apple iPhone XR, XS and

XS Max. 3




1 See Wegner et al., Apple iPhone 7 Teardown, TechInsights (Sept. 15, 2016),
https://techinsights.com/blog/apple-iphone-7-teardown; see also Srivatsan Sridhar, Apple iPhone 7 and 7
Plus teardown confirms bigger battery, Intel LTE modem in some models and more, FoneArena (Sept. 16, 2016),
https://www.fonearena.com/blog/197580/apple-iphone-7-and-7-plus-teardown-confirms-bigger-
battery-intel-lte-modem-in-some-models-and-more.html.
2 See Yang et al., Apple iPhone X Teardown, TechInsights (last modified Nov. 8, 2017),

https://www.techinsights.com/blog/apple-iphone-x-teardown.
3 See iPhone XS and XS Max Teardown, iFixit (Sept. 21, 2018),

https://www.ifixit.com/Teardown/iPhone+XS+and+XS+Max+Teardown/113021; iPhone XR Teardown,
iFixit (Oct. 26, 2018), https://www.ifixit.com/Teardown/iPhone+XR+Teardown/114123.


                                                     9
       Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 10 of 30




      35.    On information and belief, in December 2019, Apple acquired Intel’s

smartphone modem business for $1 billion. https://www.engadget.com/2019-12-02-

apple-owns-intel-modem-business.html.

                              THE ASSERTED PATENTS

                           United States Patent No. 6,266,518

      36.    On July 24, 2001, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 6,266,518 (“the ‘518 patent”) entitled “Method

and System for Down-Converting Electromagnetic Signals by Sampling and Integrating

Over Apertures” to inventor David F. Sorrells et al.

      37.    The ‘518 patent is presumed valid under 35 U.S.C. § 282.

      38.    ParkerVision owns all rights, title, and interest in the ‘518 patent.

                           United States Patent No. 6,580,902

      39.    On June 17, 2003, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 6,580,902 (“the ‘902 patent”) entitled “Frequency

Translation Using Optimized Switch Structures” to inventor David F. Sorrells et al.

      40.    The ‘902 patent is presumed valid under 35 U.S.C. § 282.

      41.    ParkerVision owns all rights, title, and interest in the ‘902 patent.

                            United States Patent No. 7,110,444

      42.    On September 19, 2006, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 7,110,444 (“the ‘444 patent”) entitled

“Wireless Local Area Network (WLAN) Using Universal Frequency Translation




                                            10
       Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 11 of 30




Technology Including Multi-Phase Embodiments and Circuit Implementations” to

inventor David F. Sorrells et al.

       43.    The ‘444 patent is presumed valid under 35 U.S.C. § 282.

       44.    ParkerVision owns all rights, title, and interest in the ‘444 patent.

                            United States Patent No. 7,539,474

       45.    On May 26, 2009, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 7,539,474 (“the ‘474 patent”) entitled “DC Offset,

Re-Radiation, and I/Q Solutions Using Universal Frequency Translation Technology”

to inventor David F. Sorrells et al.

       46.    The ‘474 patent is presumed valid under 35 U.S.C. § 282.

       47.    ParkerVision owns all rights, title, and interest in the ‘474 patent.

                            United States Patent No. 8,588,725

       48.    On November 19, 2013, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 8,588,725 (“the ‘725 patent”) entitled

“Apparatus, System, and Method For Down Converting and Up-Converting

Electromagnetic Signals” to inventor David F. Sorrells et al.

       49.    The ‘725 patent is presumed valid under 35 U.S.C. § 282.

       50.    ParkerVision owns all rights, title, and interest in the ‘725 patent.

                            United States Patent No. 8,660,513

       51.    On February 25, 2014, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 8,660,513 (“the ‘513 patent”) entitled

“Method and System for Down-Converting an Electromagnetic Signal, and Transforms

                                             11
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 12 of 30




for Same, and Aperture Relationships” to inventor David F. Sorrells et al. A true and

correct copy of the ‘513 patent is attached as Exhibit 7.

       52.    The ‘513 patent is presumed valid under 35 U.S.C. § 282.

       53.    ParkerVision owns all rights, title, and interest in the ‘513 patent.

                            United States Patent No. 9,118,528

       54.    On August 25, 2015, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 9,118,528 (“the ‘528 patent”) entitled

“Method and System for Down-Converting an Electromagnetic Signal, and Transforms

for Same, and Aperture Relationships” to inventor David F. Sorrells et al.

       55.    The ‘528 patent is presumed valid under 35 U.S.C. § 282.

       56.    ParkerVision owns all rights, title, and interest in the ‘528 patent.

                            United States Patent No. 9,246,736

       57.    On January 26, 2016, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 9,246,736 (“the ‘736 patent”) entitled

“Method and System for Down-Converting an Electromagnetic Signal” to inventor

David F. Sorrells et al.

       58.    The ‘736 patent is presumed valid under 35 U.S.C. § 282.

       59.    ParkerVision owns all rights, title, and interest in the ‘736 patent.

                            United States Patent No. 9,444,673

       60.    On September 13, 2016, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 9,444,673 (“the ‘673 patent”) entitled

“Methods and Systems for Down-Converting a Signal Using a Complementary

                                             12
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 13 of 30




Transistor Structure” to inventor David F. Sorrells et al. A true and correct copy of the

‘673 patent is attached as Exhibit 10.

       61.    The ‘673 patent is presumed valid under 35 U.S.C. § 282.

       62.    ParkerVision owns all rights, title, and interest in the ‘673 patent.

                                  CLAIMS FOR RELIEF

             COUNT II – Infringement of United States Patent No. 6,266,518

       63.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       64.    Intel directly infringes (literally and/or under the doctrine of equivalents)

the ‘518 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 67 of the ‘518 patent.

       65.    Upon information and belief, Intel products that infringe one or more

claims of the ‘518 patent include, but are not limited to, the Intel Chips, and any other

Intel device that is capable of down-converting a higher-frequency signal to a lower-

frequency signal as claimed in the ‘518 patent. On information and belief, Intel uses the

Intel Chips at least by testing the Intel Chips in the United States.

       66.    Upon information and belief, each Intel Chip is/includes an apparatus for

down-converting a carrier signal (e.g., high frequency RF signal) to a lower frequency

signal (e.g., baseband signal). Each Intel Chip has a universal frequency down-converter

(UFD), including a switch (e.g., transistor), an integrator (e.g., one or more capacitors)

coupled to said switch, a pulse generator (e.g., LO) coupled to said switch, and a

reactive structure (e.g., active filter) coupled to said UFD.


                                             13
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 14 of 30




       67.     The pulse generator (e.g., LO) outputs pulses (e.g., LO signal) to said

switch at an aliasing rate that is determined according to a frequency of the carrier

signal +/− a frequency of the lower frequency signal) divided by N.

       68.     The pulses have apertures (e.g., 25% duty cycle) and cause said switch to

close and sample said carrier signal (e.g., high frequency RF signal). Energy is

transferred from said carrier signal and integrated using said integrator (e.g., one or

more capacitors) during apertures of said pulses, and said lower frequency signal (e.g.,

baseband signal) is generated from the transferred energy.

       69.     The energy is transferred to a load (e.g., one or more resistors) during an

off-time (e.g., when the switch is open).

       70.     ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             COUNT III – Infringement of United States Patent No. 6,580,902

       71.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       72.     Intel directly infringes (literally and/or under the doctrine of equivalents)

the ’902 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 1 of the ’902 patent.

       73.     Upon information and belief, Intel products that infringe one or more

claims of the ’902 patent include, but are not limited to, the Intel Chips, and any other

Intel device that is capable of down-converting a higher-frequency signal to a lower-


                                             14
       Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 15 of 30




frequency signal as claimed in the ’902 patent. On information and belief, Intel uses the

Intel Chips at least by testing the Intel Chips in the United States.

       74.    Upon information and belief, each Intel Chip is/includes a circuit for

down-converting an electromagnetic signal (e.g., high frequency RF signal) to a lower

frequency signal. Each Intel Chip includes an energy transfer module having a switch

module (e.g., module with one or more transistors) and an energy storage module (e.g.,

module with one or more capacitors). The energy transfer module of the Intel Chip

samples the electromagnetic signal at an energy transfer rate (e.g., LO rate with a 25%

duty cycle), according to an energy transfer signal (e.g., LO signal), to obtain sampled

energy. The sampled energy is stored by said energy storage module (e.g., one or more

capacitors). A down-converted signal (e.g., baseband signal) is generated from the

sampled energy.

       75.    The energy transfer module of each Intel Chip has transistors coupled

together. The transistors have a common first port, a common second port, and a

common control port. The electromagnetic signal is accepted at the common first port

and the sampled energy is present at the common second port.

       76.    The common control port accepts the energy transfer signal, which has a

control frequency that is substantially equal to said energy transfer rate.

       77.    Each of the transistors of the Intel Chip has a drain, a source, and a gate.

The common first port couples together drains of the transistors, the common second

port couples together sources of the transistors, and the common control port couples

together gates of the transistors.

                                             15
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 16 of 30




       78.     ParkerVision has been damaged by the direct infringement of Intel and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             COUNT IV - Infringement of United States Patent No. 7,110,444

       79.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       80.     Intel directly infringes (literally and/or under the doctrine of equivalents)

the ’444 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 2 of the ‘444 patent.

       81.     Upon information and belief, Intel products that infringe one or more

claims of the ’444 patent include, but are not limited to, the Intel Chips, and any other

Intel device that is capable of down-converting a higher-frequency signal to a lower-

frequency signal as claimed in the ’444 patent. On information and belief, Intel uses the

Intel Chips at least by testing the Intel Chips in the United States.

       82.     Upon information and belief, each Intel Chip is/includes a wireless

modem apparatus (e.g., a modulation/demodulation device providing bi-directional,

over-the-air data transmission) having a receiver for frequency down-converting an

input signal (e.g., high frequency RF signal). The receiver for frequency down-

converting an input signal includes a first frequency down-conversion module to

down-convert the input signal, wherein said first frequency down-conversion module

down-converts said input signal according to a first control signal (e.g., LO signal) and

outputs a first down-converted signal (e.g., baseband signal); a second frequency down-

                                             16
          Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 17 of 30




conversion module to down-convert said input signal, wherein said second frequency

down-conversion module down-converts said input signal according to a second

control signal (e.g., LO signal) and outputs a second down-converted signal (e.g.,

baseband signal); and a subtractor module (e.g., module with differential amplifier) that

subtracts said second down-converted signal from said first down-converted signal and

outputs a down-converted signal.

          83.    The first frequency down-conversion module under-samples (e.g., at a

sample rate below the Nyquist rate) the input signal according to the first control signal,

and the second frequency down-conversion module under-samples samples (e.g., at a

sample rate below the Nyquist rate) the input signal according to said second control

signal.

          84.    ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

                COUNT V - Infringement of United States Patent No. 7,539,474

          85.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

          86.    Intel directly infringes (literally and/or under the doctrine of equivalents)

the ‘474 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 1 of the ‘474 patent.

          87.    Upon information and belief, Intel products that infringe one or more

claims of the ‘474 patent include, but are not limited to, the Intel Chips, and any other

                                               17
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 18 of 30




Intel device that is capable of down-converting a higher-frequency signal to a lower-

frequency signal as claimed in the ‘474 patent. On information and belief, Intel uses the

Intel Chips at least by testing the Intel Chips in the United States.

       88.    Upon information and belief, each Intel Chip is/includes an apparatus for

down-converting an input signal (e.g., high frequency RF signal) to a lower frequency

signal. Each Intel Chip includes a first frequency down-conversion module that receives

an input signal (e.g., high frequency RF signal), wherein the first frequency down-

conversion module down-converts the input signal according to a first control signal

(e.g., LO signal) and outputs a first down-converted signal (e.g., baseband signal); a

second frequency down-conversion module that receives the input signal, wherein the

second frequency down-conversion module down-converts the input signal according

to a second control signal (e.g., LO signal) and outputs a second down-converted signal

(e.g., baseband signal); and a combining module (e.g., module with a differential

amplifier) that combines the second down-converted signal with the first down-

converted signal and outputs a single channel down-converted signal.

       89.    The first frequency down-conversion module of each Intel Chip includes a

first switch (e.g., transistor) and a first storage element (e.g., one or more capacitors),

wherein the first switch is coupled to the first storage element at a first node (e.g., port)

and coupled to a first reference potential (e.g., ground).

       90.    The second frequency down-conversion module of each Intel Chip

includes a second switch (e.g., transistor) and a second storage element (e.g., one or




                                              18
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 19 of 30




more capacitors), wherein the second switch is coupled to the second storage element at

a second node (e.g., port) and coupled to a second reference potential (e.g., ground).

       91.     ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             COUNT VI - Infringement of United States Patent No. 8,588,725

       92.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       93.     Intel directly infringes (literally and/or under the doctrine of equivalents)

the ’725 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 1 of the ’725 patent.

       94.     Upon information and belief, Intel products that infringe one or more

claims of the ’725 patent include, but are not limited to, the Intel Chips and any other

Intel device that is capable of down-converting a higher-frequency signal to a lower-

frequency signal as claimed in the ’725 patent. On information and belief, Intel uses the

Intel Chips at least by testing the Intel Chips in the United States.

       95.     Upon information and belief, each Intel Chip is/includes an apparatus for

down-converting an electromagnetic signal (e.g., high frequency RF signal) to a lower

frequency signal. Each Intel Chip has an aliasing module comprising a switching device

(e.g., transistor) and a storage module (e.g., capacitor). The aliasing module receives as

an input an RF information signal and provides as an output a down-converted signal.

The switching device of the aliasing module receives as an input a control signal (e.g.,

                                             19
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 20 of 30




LO signal) that controls a charging and discharging cycle of the storage module by

controlling the switching device so that a portion of energy is transferred from the RF

information signal to the storage module during a charging part of the cycle and a

portion of the transferred energy is discharged during a discharging part of the cycle.

       96.      The control signal operates at an aliasing rate (e.g., LO rate with a 25%

duty cycle) selected so that energy of the RF information signal is sampled and applied

to the storage module at a frequency that is equal to or less than twice the frequency of

the RF information signal. The storage module generates the down-converted signal

from the alternate charging and discharging applied to the storage module using the

control signal.

       97.      ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

              COUNT VII - Infringement of United States Patent No. 8,660,513

       98.      The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       99.      Intel directly infringes (literally and/or under the doctrine of equivalents)

the ‘513 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 19 of the ’513 patent.

       100.     Upon information and belief, Intel products that infringe one or more

claims of the ‘513 patent include, but are not limited to, the Intel Chips and any other

Intel device that is capable of down-converting a higher-frequency signal to a lower-

                                              20
       Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 21 of 30




frequency signal as claimed in the ’513 patent. On information and belief, Intel uses the

Intel Chips at least by testing the Intel Chips in the United States.

       101.   Upon information and belief, each Intel Chip is/includes a system for

frequency down-converting a modulated carrier signal (e.g., a high frequency RF

signal) to a lower frequency signal. Each Intel Chip has (a) a first switch (e.g.,

transistor), (b) a first control signal (e.g., LO signal) which comprises a sampling

aperture (e.g., 25% duty cycle) with a specified frequency, and (c) a first energy storage

element (e.g., one or more capacitors) that down-converts the modulated carrier signal

according to the first control signal and outputs a down-converted in-phase signal

portion of the modulated carrier signal.

       102.   Each Intel Chip has (a) a second switch (e.g., transistor), (b) a second

control signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25% duty

cycle) with a specified frequency, and (c) a second energy storage element (e.g., one or

more capacitors) that down-converts the modulated carrier signal according to the

second control signal and outputs a down-converted inverted in-phase signal portion of

the modulated carrier signal.

       103.   Each Intel Chip has a first differential amplifier circuit that combines the

down-converted in-phase signal portion with the inverted in-phase signal portion and

outputs a first channel down-converted differential in-phase signal.

       104.   Each Intel Chip has (a) a third switch (e.g., transistor), (b) a third control

signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25% duty cycle) with

a specified frequency, and (c) a third energy storage element (e.g., one or more

                                             21
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 22 of 30




capacitors) that down-converts the modulated carrier signal according to the third

control signal and outputs a down-converted quadrature-phase signal portion of the

modulated carrier signal.

       105.   Each Intel Chip has (a) a fourth switch (e.g., transistor), (b) a fourth

aperture signal (e.g., LO signal), and (c) a fourth energy storage element (e.g., one or

more capacitors) that down-converts the modulated carrier signal according to the

fourth control signal and outputs a down-converted inverted quadrature-phase signal

portion of the modulated carrier signal.

       106.   Each Intel Chip has a second differential amplifier circuit that combines

the down-converted quadrature-phase signal portion with the inverted quadrature-

phase signal portion and outputs a second channel down-converted differential

quadrature-phase signal.

       107.   ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

          COUNT VIII – Infringement of United States Patent No. 9,118,528

       108.   The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       109.   Intel directly infringes (literally and/or under the doctrine of equivalents)

the ‘528 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 1 of the ‘528 patent.




                                             22
          Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 23 of 30




          110.   Upon information and belief, Intel products that infringe one or more

claims of the ‘528 patent include, but are not limited to, the Intel Chips and any other

Intel device that is capable of down-converting a higher-frequency signal to a lower-

frequency signal as claimed in the ‘528 patent. On information and belief, Intel uses the

Intel Chips at least by testing the Intel Chips in the United States.

          111.   Upon information and belief, each Intel Chip is/includes a system for

frequency down-converting a modulated carrier signal (e.g., high frequency RF signal)

to a baseband signal. Each Intel Chip includes a first switch (e.g., transistor) coupled to

a first control signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25%

duty cycle) with a specified frequency, wherein the first switch is on and a portion of

energy that is distinguishable from noise is transferred from the modulated carrier

signal (e.g., high frequency RF signal) as an output of said first switch during the

sampling aperture of the first control signal.

          112.   Each Intel Chip includes a first energy storage element (e.g., one or more

capacitors) that stores the transferred energy from the modulated carrier signal and

outputs a down-converted in-phase baseband signal portion of said modulated carrier

signal.

          113.   Each Intel Chip includes a second switch (e.g., transistor) coupled to a

second control signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25%

duty cycle) with a specified frequency, wherein the second switch is on and a portion of

energy that is distinguishable from noise is transferred from the modulated carrier




                                               23
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 24 of 30




signal (e.g., high frequency RF signal) as an output of said second switch during the

sampling aperture of the second control signal.

       114.     Each Intel Chip includes a second energy storage element (e.g., one or

more capacitors) that stores the transferred energy from the modulated carrier signal

and outputs a down-converted inverted in-phase baseband signal portion of said

modulated carrier signal.

       115.     The portions of transferred energy from each of the first and second

switch are integrated over time to accumulate said portions of transferred energy from

which said down-converted in-phase baseband signal portion and said down-converted

inverted in-phase baseband signal portion are derived.

       116.     Each Intel Chip includes a first differential amplifier circuit that combines

said down-converted in-phase baseband signal portion with said down-converted

inverted in-phase baseband signal portion and outputs a first channel down-converted

differential in-phase baseband signal.

       117.     ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

              COUNT IX - Infringement of United States Patent No. 9,246,736

       118.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.




                                              24
       Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 25 of 30




       119.    Intel directly infringes (literally and/or under the doctrine of equivalents)

the ‘736 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 1 of the ‘736 patent.

       120.   Upon information and belief, Intel products that infringe one or more

claims of the ‘736 patent include, but are not limited to, the Intel Chips and any other

Intel device that is capable of down-converting a higher-frequency signal to a lower-

frequency signal as claimed in the ‘736 patent. On information and belief, Intel uses the

Intel Chips at least by testing the Intel Chips in the United States.

       121.   Upon information and belief, each Intel Chip is/includes a system for

frequency down-converting a modulated carrier signal (e.g., high frequency RF signal)

to a demodulated baseband signal. Each Intel Chip has a first switch (e.g., transistor)

coupled to a first control signal (e.g., LO signal) which comprises a first sampling

aperture (e.g., 25% duty cycle) with a specified frequency, wherein the first switch is on

during the first sampling aperture and wherein the first switch is off outside the first

sampling aperture.

       122.   Each Intel Chip has a first energy storage element (e.g., one or more

capacitors), coupled to said first switch, that outputs a down-converted in-phase

baseband signal portion of the modulated carrier signal.

       123.   Each Intel Chip has a second switch (e.g., transistor) coupled to a second

control signal (e.g., LO signal) which comprises a second sampling aperture (25% duty

cycle) with a specified frequency, wherein the second switch is on during the second




                                             25
       Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 26 of 30




sampling aperture and wherein the first switch is off outside the second sampling

aperture.

      124.   Each Intel Chip has a second energy storage element (e.g., one or more

capacitors), coupled to the second switch, that outputs a down-converted inverted in-

phase baseband signal portion of the modulated carrier signal.

      125.   The first and second control signals each control a charging and

discharging cycle of their respective energy storage element so that for each switch a

portion of energy from the modulated carrier signal is transferred to the respective

energy storage element when the respective switch is on during the charging cycle, and

a portion of previously transferred energy is discharged during the discharging cycle

for each respective switch when the respective switch is off.

      126.   For each respective energy storage element, the energy discharged during

any given discharge cycle is not completely discharged, with the remaining

undischarged energy from the given discharge cycle becoming an initial condition for a

next charging cycle that begins immediately following the given discharge cycle.

      127.   The down-converted in-phase baseband signal portion is derived from

energy accumulated at the first energy storage element during both the charging and

the discharging cycles for the first energy storage element. The down-converted

inverted in-phase baseband signal portion is derived from energy accumulated at the

second energy storage element during both the charging and the discharging cycles for

the second energy storage element.




                                           26
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 27 of 30




       128.    Each Intel Chip has a first differential amplifier circuit that combines the

down-converted in-phase baseband signal portion with the down-converted inverted

in-phase baseband signal portion and outputs a first channel down-converted

differential in-phase baseband signal.

       129.    ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

              COUNT X - Infringement of United States Patent No. 9,444,673

       130.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       131.    Intel directly infringes (literally and/or under the doctrine of equivalents)

the ‘673 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 1 of the ‘673 patent.

       132.    Upon information and belief, Intel products that infringe one or more

claims of the ‘673 patent include, but are not limited to, the Intel Chips and any other

Intel device that is capable of down-converting a higher-frequency signal to a lower-

frequency signal as claimed in the ‘673 patent. On information and belief, Intel uses the

Intel Chips at least by testing the Intel Chips in the United States.

       133.    Upon information and belief, each Intel Chip is/includes an apparatus for

down-converting an input modulated carrier signal (e.g., high frequency RF signal) to a

demodulated baseband signal, wherein the modulated carrier signal has an amplitude

variation, a phase variation, a frequency variation, or a combination thereof.

                                             27
       Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 28 of 30




       134.   Each Intel Chip has a frequency down-conversion module that has a

switch (e.g., transistor), a capacitor coupled to said switch, and a pulse generator (e.g.,

LO) coupled to the switch. The pulse generator outputs pulses to the switch at a rate

(e.g., LO rate with a 25% duty cycle) that is a function of a frequency of the modulated

carrier signal and a frequency of the demodulated baseband signal determined

according to: (the frequency of the modulated carrier signal +/− a frequency of the

demodulated baseband signal) divided by N, where N is any integer including 1.

       135.   The pulses have apertures and the pulses cause the switch to open outside

of the apertures and cause the switch to close and sample the modulated carrier signal

during the apertures by transferring energy from the modulated carrier signal and

accumulating the transferred energy in the capacitor each time the switch is closed.

       136.   Some of the previously accumulated energy is discharged from the

capacitor into load circuitry (e.g., a differential amplifier) each time said switch is open.

The demodulated baseband signal is generated from (a) the accumulating of the energy

transferred to the capacitor each time the switch is closed and (b) the discharging of the

some of the previously accumulated energy into the load circuitry each time the switch

is opened.

       137.   ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.




                                             28
        Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 29 of 30




                                    JURY DEMANDED

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, ParkerVision

hereby requests a trial by jury on all issues so triable.

                                   PRAYER FOR RELIEF

       WHEREFORE, ParkerVision respectfully requests that the Court enter judgment

in its favor and against Intel as follows:

       a.     finding that Intel directly infringes one or more claims of each of the

              patents-in-suit;

       b.     awarding ParkerVision damages under 35 U.S.C. § 284, or otherwise

              permitted by law, including supplemental damages for any continued

              post-verdict infringement;

       c.     awarding ParkerVision pre-judgment and post-judgment interest on the

              damages award and costs;

       d.     awarding cost of this action (including all disbursements) and attorney

              fees pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

       e.     awarding such other costs and further relief that the Court determines to

              be just and equitable.




                                              29
       Case 6:20-cv-00108-ADA Document 84 Filed 04/16/21 Page 30 of 30




Dated: April 16, 2021                  Respectfully submitted,

                                       THE MORT LAW FIRM, PLLC
OF COUNSEL:
                                       /s/Raymond W. Mort, III
Ronald M. Daignault*                   Raymond W. Mort, III
Chandran B. Iyer                       Texas State Bar No. 00791308
Jason S. Charkow*                      raymort@austinlaw.com
Stephanie R. Mandir                    100 Congress Avenue, Suite 2000
DAIGNAULT IYER LLP                     Austin, Texas 78701
rdaignault@daignaultiyer.com           Tel/Fax: 512-865-7950
cbiyer@daignaultiyer.com
jcharkow@daignaultiyer.com
smandir@daignaultiyer.com
8200 Greensboro Drive, Suite 900
McLean, Virginia 22102
*Not Admitted in Virginia



                                       Attorneys for Plaintiff ParkerVision, Inc.




                                     30
